Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                           Illinois Official Reports                          the accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2019.02.13
                                                                              09:58:55 -06'00'




                      People v. Jackson, 2018 IL App (3d) 170125



Appellate Court       THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption               TYRELL JACKSON, Defendant-Appellant.



District & No.        Third District
                      Docket No. 3-17-0125



Rule 23 order filed   May 8, 2018
Motion to publish
allowed               May 17, 2018
Opinion filed         May 17, 2018
Rehearing denied      May 29, 2018



Decision Under        Appeal from the Circuit Court of Will County, No. 08-CF-734; the
Review                Hon. David Martin Carlson, Judge, presiding.



Judgment              Affirmed.


Counsel on            Michael J. Pelletier, Peter A. Carusona, and Kerry J. Bryson, of State
Appeal                Appellate Defender’s Office, of Ottawa, for appellant.

                      James W. Glasgow, State’s Attorney, of Joliet (Patrick Delfino, David
                      J. Robinson, and Richard T. Leonard, of State’s Attorneys Appellate
                      Prosecutor’s Office, of counsel), for the People.
     Panel                    PRESIDING JUSTICE CARTER delivered the judgment of the court,
                              with opinion.
                              Justices McDade and O’Brien concurred in the judgment and opinion.


                                               OPINION

¶1         Defendant, Tyrell Jackson, appeals his conviction for first degree murder. Defendant
       argues that the circuit court should have permitted him to withdraw his guilty plea because plea
       counsel failed to advise him of shoeprint evidence prior to the plea and plea counsel labored
       under a per se conflict of interest. Defendant also argues that the matter should be remanded
       for new postplea proceedings in strict compliance with Illinois Supreme Court Rule 604(d)
       (eff. Mar. 8, 2016). We affirm.

¶2                                                FACTS
¶3         Defendant, along with four codefendants, was charged with two counts of first degree
       murder (720 ILCS 5/9-1(a)(2), (a)(3) (West 2008)) for causing the death of John Rosales by
       shooting Rosales with a handgun. Defendant and the four codefendants were also charged with
       home invasion (id. § 12-11(a)(3), (a)(5)) and armed robbery (id. § 18-2(a)(4)). Defendant
       alone was charged with an additional count of home invasion (id. § 12-11(a)(5)). Assistant
       public defenders Edward Jaquays and Gabriel Guzman were appointed to represent defendant.
       Jaquays worked part time as a public defender and part time in private practice.
¶4         Defendant filed a motion to suppress statements that he made to the police. The trial court
       denied the motion. During several pretrial hearings, including the hearing on the motion to
       suppress, Nicole Moore was one of the assistant state’s attorneys who appeared on behalf of
       the State.
¶5         The matter proceeded to a stipulated bench trial. The court found defendant guilty of first
       degree murder and sentenced defendant to 70 years’ imprisonment. On appeal, we reversed
       defendant’s conviction and remanded the matter for a new trial. People v. Jackson, 2012 IL
       App (3d) 100693-U, ¶ 55. We held that the trial court erred in denying defendant’s motion to
       suppress his statements to the police. Id. ¶ 53.
¶6         On remand, Guzman and Jaquays were reappointed to represent defendant. On the day a
       jury trial was set to commence, one of the assistant state’s attorneys informed the court that
       Nicole Moore was an associate in Jaquays’s private law office at that time. The assistant state’s
       attorney asked that defendant waive the conflict on the record. The following exchange
       occurred:
                   “THE COURT: [Defendant], would you approach, sir? Would you approach with
               your attorney over here?
                   *** I think that is a point that we should consider both for your sake and for Mr.
               Jaquays’ sake.
                   It’s my understanding, [defendant], obviously I wasn’t involved in the first trial,
               that one of the prosecutors on that trial was a lady, a female attorney named Nicole
               Moore. She was a prosecutor on the matter. And Miss Moore is now an associate with
               Mr. Jaquays; do you understand that?

                                                   -2-
                  THE DEFENDANT: Yes.
                  THE COURT: And what the prosecutor is asking you is does that bother you in any
             way, shape or form that—I understand that Mr. Jaquays is representing you as a Public
             Defender, is that right, sir?
                  [JAQUAYS]: Yes, Judge, I am.
                  THE COURT: And that she is part of his private law office, which is separate and
             apart, but we still would like to put on the record that you don’t have any problem with
             that if you don’t; is that all right with you?
                  THE DEFENDANT: I mean not really.
                  THE COURT: Stop.
                  THE DEFENDANT: He never talked to me about none of this.
                  THE COURT: Mr. Jaquays, here’s what I’m going to do, I’m going to ask you to
             speak about this situation to [defendant].
                  [Defendant], nobody wants to put you in a situation where you are uncomfortable,
             at least of all Mr. Jaquays, so I’m going to give you a few minutes to speak about that
             situation that [the prosecutor] has brought up to you and explain to you what’s going on
             here and take that minute. Go ahead. Take whatever time you want.”
¶7       When the parties went back on the record, the court asked defendant if he still had any
     concerns. Defendant replied: “No, I’m fine. He explained to me the situation.” The following
     exchange occurred:
                  “THE COURT: I’m going to phrase it this way, the fact that Miss Moore at some
             point I guess, like I said I wasn’t involved in this case at that point, was one of the
             co-prosecutors in this case?
                  MR. JAQUAYS: That’s correct.
                  [ASSISTANT STATE’S ATTORNEY]: She was.
                  THE COURT: And she is now part of his private law office; that gives you no
             concern, sir, you are comfortable?
                  THE DEFENDANT: Yeah, I’m all right.”
¶8       The parties selected a jury. The next day, before opening statements, the parties advised the
     court that they had reached a plea agreement. Defendant agreed to plead guilty to first degree
     murder in exchange for a sentence of 25 years’ imprisonment. The State agreed to amend the
     indictment to remove the allegation that defendant shot the victim with a handgun so that a
     mandatory 25-year firearm enhancement would not apply. The State gave the following factual
     basis for the plea:
             “On April 1st of 2008, at approximately midnight, Naperville, Will County, Illinois,
             John Rosales was in his residence. He had a few friends there with him, including Eric
             Smith. At that time two individuals forced in the front door and made demand of
             money. During that time Eric Smith was struck with an object and John Rosales was
             struck with an object by those two men who forced their way in. That injury to John
             Rosales caused him to bleed profusely, and moments later after he left the residence
             Mr. Rosales died as a result of those injuries. This all occurred in Will County, Illinois.
                  Subsequently, a man by the name of Justin Harper was interviewed. He did give
             officers a statement stating that this defendant, along with a co-defendant, had come to

                                                  -3-
               his residence prior to the forced entry into John Rosales’s residence and asked to
               borrow a weapon. They also indicated to Mr. Harper what they intended to do. Based
               on that, Mr. Harper gave that statement to the investigators in this case, and this
               defendant was charged with murder.”
       The court asked defendant if he agreed that the State would be able to present such evidence,
       and defendant said yes. After admonishing defendant, the court accepted his plea.
¶9         Approximately two weeks later, defendant filed a pro se motion to withdraw his guilty
       plea. Defendant’s motion alleged that his plea counsel operated under a conflict of interest and
       provided ineffective assistance. After conducting a preliminary Krankel inquiry, the court
       denied defendant’s motion to withdraw his guilty plea. On appeal, we reversed and remanded
       for a new Krankel hearing before a different judge without the State’s adversarial participation.
       People v. Jackson, No. 3-14-0417 (2016) (unpublished minute order).
¶ 10       On remand, the court held a new Krankel inquiry and appointed a Michelle Hansen to
       represent defendant in his postplea proceedings. Hansen, on behalf of defendant, filed an
       amended motion to withdraw guilty plea.
¶ 11       A hearing was held on the amended motion. Daren Jackson testified that defendant was the
       father of his sister’s child. Daren stated that he was in the courtroom on the day that defendant
       pled guilty. Daren was sitting near the counsel bench. Daren overheard the state’s attorney and
       defense counsel discussing defendant’s case. The state’s attorney said he had a witness who
       would testify that she tested footprints, and the footprints did not match defendant. The state’s
       attorney told defense counsel that he wanted to let him know that because he did not put it in
       his report.
¶ 12       Defendant testified that on the day his second trial was set to commence, his attorneys’
       investigator informed him that the State had offered him 35 years’ imprisonment. Defendant
       rejected the offer and said he wanted to go to trial. Defendant’s attorneys negotiated with the
       prosecutors for about an hour. The State’s offer went down, but defendant told his attorneys
       that he did not want to plead guilty. Defendant’s attorneys told him that if he did not take the
       State’s offer, he would spend the rest of his life in jail. Defendant testified that his attorneys
       never showed him or discussed with him any laboratory results concerning shoeprints or
       gunshot residue.
¶ 13       Defendant testified that the court asked him a series of questions prior to his guilty plea.
       When the court asked him if he was pleading freely and voluntarily, defendant initially told the
       court that he was forced. The court then rephrased the question. Defendant just stood there for
       a few minutes. The judge then looked at defense counsel and the prosecutor. The court said the
       jury would come in. Defendant “said something to [his] lawyer on the side.” Defendant could
       not remember everything, but said he eventually “pleaded out.”
¶ 14       Defendant testified that when he answered the court’s questions during the plea colloquy,
       he did so out of fear. Defendant said that he never really wanted to plead guilty. Defendant
       stated: “I wanted to go to trial and Jaquays and Guzman guaranteed a conviction. They told me
       if I don’t take this time, I am getting the rest of my life in jail. I was forced.” Defendant
       believed that “[n]obody was going to fight for [him]” if he went to trial.
¶ 15       Guzman testified that he and Jaquays were appointed to represent defendant on a first
       degree murder charge. Jaquays was the first chair attorney. Guzman worked at the public
       defender’s office at that time. Eventually, the matter was set for a jury trial. Guzman and


                                                   -4-
       Jaquays selected a jury, and the trial was set to commence the next day. The morning the trial
       was to begin, Jaquays negotiated a plea agreement with the State in which the State agreed to a
       sentence of 25 years’ imprisonment.
¶ 16       That same morning, the prosecutor informed Guzman that the evidence technician who
       was going to testify regarding ballistics was also going to testify that a shoe imprint that was
       taken at the crime scene did not match defendant. Guzman and Jaquays had not previously
       received written reports concerning that information. Guzman believed that he and Jaquays
       discussed the matter in front of defendant, but Guzman did not recall ever taking defendant
       aside and explaining what the prosecutor had told them. Guzman testified that he would have
       used the shoeprint evidence at trial, but he did not believe it carried much weight. Guzman
       stated that the alleged facts of the case were that there were multiple people inside the victim’s
       residence, including four codefendants.
¶ 17       Guzman did not recall anything unusual about defendant’s plea. Guzman noted that
       defendant did not answer all of the court’s questions immediately, but did so eventually.
¶ 18       Guzman testified that Moore formerly worked for the state’s attorney’s office. Before
       defendant’s first trial, Moore represented the State during the proceedings on the motion to
       suppress defendant’s statements to the police. Guzman did not inform defendant that Moore
       subsequently became an employee of Jaquays. Guzman did not believe that Jaquays informed
       defendant either. The State informed the court that Moore worked for Jaquays. Guzman and
       Jaquays then discussed the matter with defendant off the record, and defendant decided to
       proceed with Jaquays and Guzman as counsel.
¶ 19       Guzman testified that he never threatened defendant that he would get life imprisonment if
       he did not plead guilty. Guzman told defendant that if he was found guilty following trial, he
       would likely receive the same sentence he received following the first trial, which was 70
       years’ imprisonment. Guzman believed that Jaquays “did tell [defendant] in different manners
       and different words that [he was] going to do the rest of [his] life.” Guzman stated that Jaquays
       said this because defendant was likely to receive a sentence so long that it would exceed his life
       expectancy. Guzman stated that Jaquays did not threaten defendant. Rather, Jaquays explained
       that a long prison sentence was a risk of going forward with a trial.
¶ 20       The court denied the motion to withdraw guilty plea.

¶ 21                                             ANALYSIS
¶ 22                                I. Ineffective Assistance of Counsel
¶ 23       Defendant argues that the trial court erred in denying his motion to withdraw guilty plea
       because he received ineffective assistance of plea counsel. Specifically, defendant contends
       that that plea counsel “failed to explain exculpatory shoe print evidence to defendant prior to
       his pleading guilty.”
¶ 24       We review challenges to guilty pleas based on claims of ineffective assistance of counsel
       under the standard set forth in Strickland v. Washington, 466 U.S. 668 (1984). That is, “a
       defendant must establish that counsel’s performance fell below an objective standard of
       reasonableness and the defendant was prejudiced by counsel’s substandard performance.”
       People v. Hall, 217 Ill. 2d 324, 335 (2005). “[I]f the ineffective-assistance claim can be
       disposed of on the ground that the defendant did not suffer prejudice, a court need not decide



                                                   -5-
       whether counsel’s performance was constitutionally deficient.” People v. Griffin, 178 Ill. 2d
65, 74 (1997).
¶ 25       “To establish the prejudice prong of an ineffective assistance of counsel claim ***, the
       defendant must show there is a reasonable probability that, absent counsel’s errors, the
       defendant would have pleaded not guilty and insisted on going to trial.” Hall, 217 Ill. 2d at 335.
       “[T]he question of whether counsel’s deficient representation caused the defendant to plead
       guilty depends in large part on predicting whether the defendant likely would have been
       successful at trial.” Id. at 336.
¶ 26       Here, defendant was not prejudiced by counsel’s failure to explain the shoeprint evidence
       to him. Contrary to defendant’s argument on appeal, the shoeprint evidence would not have
       lent “crucial weight to his defense that he was not involved in the offense.” The shoeprint
       would have only shown that someone else’s shoeprint was found on the door to the victim’s
       residence. This was not inconsistent with the State’s theory of the offense. When giving the
       factual basis for defendant’s plea, the prosecutor stated that two individuals forced their way
       into the victim’s residence. Presumably, the State would have argued that the shoeprint
       belonged to a codefendant. Guzman testified that he did not believe the shoeprint evidence
       carried much weight because there were multiple people inside the victim’s residence,
       including four codefendants. Because the shoeprint evidence would have been of very little
       significance at a trial, there is no reasonable probability that defendant would have not pleaded
       guilty and insisted on going to trial if counsel had explained the shoeprint evidence to him prior
       to his plea.

¶ 27                                       II. Conflict of Interest
¶ 28       Defendant argues that the trial court erred in denying his motion to withdraw his guilty plea
       because Jaquays labored under a per se conflict of interest and defendant never validly waived
       the conflict. The parties agree that Jaquays labored under a per se conflict of interest in that
       Moore, a former assistant state’s attorney who represented the State during the pretrial
       proceedings prior to defendant’s stipulated bench trial, worked for Jaquays’s private law office
       at the time of the plea. However, the parties dispute whether defendant validly waived this
       conflict.
¶ 29       “The fundamental right to effective assistance of counsel requires that defendants be
       afforded counsel who is free of conflicting interests.” People v. Olinger, 112 Ill. 2d 324, 339
       (1986). “The right to conflict-free counsel may be waived [citations], but such a waiver must
       be knowing [citation]. A defendant will not be deemed to have waived a conflict unless he is
       admonished as to the existence of the conflict and its significance.” Id.; see also People v.
       Coleman, 301 Ill. App. 3d 290, 301 (1998) (“It is well settled that trial courts must adequately
       inform defendants of a conflict’s significance before any waiver of such a conflict can be
       accepted. A defendant must actually understand how the conflict could affect his attorney’s
       representation, before his right to a conflict-free attorney can be knowingly waived.”
       (Emphasis in original.)).
¶ 30       Here, the trial court adequately admonished defendant as to the conflict and its
       significance. The court advised defendant that Nicole Moore had previously worked as a
       coprosecutor on his case. The court told defendant that Moore currently worked at Jaquays’s
       private law office as an associate. While defendant initially had concerns about the conflict,


                                                   -6-
       defendant told the court that he was fine with it after speaking with Jaquays regarding the
       matter.
¶ 31       We reject defendant’s contention that the court failed to adequately explain the
       significance of the conflict and did not determine that defendant understood its potential effect.
       Defendant offers no explanation as to what specific, additional admonitions the trial court
       should have given to defendant before defendant could have knowingly waived the conflict.
       We note that “[t]he duty to admonish the defendant as to the general nature of the conflict does
       not mean that the trial court must painstakingly detail every potential ramification of a
       potential conflict.” Olinger, 112 Ill. 2d at 340.
¶ 32       In reaching our holding, we acknowledge our supreme court’s decision in People v. Kester,
       66 Ill. 2d 162 (1977), which discussed a similar, though not identical, conflict scenario and its
       potential significance. Kester was not cited in either party’s brief. In Kester, a former assistant
       state’s attorney who had appeared on behalf of the State during several early hearings in the
       defendant’s case was subsequently appointed as the defendant’s public defender in a burglary
       case. Id. at 164.
¶ 33       At a hearing on unrelated charges, the Kester defendant indicated that he wished to file
       motions in his burglary case. Id. The court asked the defendant who was representing him in
       the burglary case, and the defendant told the court the name of his public defender. Id. at 165.
       The court asked if that public defender had been involved in the defendant’s cases previously,
       and the defendant said no. Id. The court then stated: “You know some months past he was in
       the state’s attorney’s office and if he had any contact with those cases I am sure he would
       voluntarily withdraw from them.” Id. The defendant then discussed an unrelated complaint he
       had about his public defender’s representation. Id.
¶ 34       The Kester court held that a potential conflict of interest existed in that the defendant’s
       court-appointed counsel had previously been involved in the prosecution of the case and that
       the defendant was not required to show actual prejudice. Id. at 167-68. The Kester court
       reasoned:
                “It is possible that defense counsel’s former association with the prosecution could
                inure to the benefit of the accused. [Citation.] But there is also the possibility that the
                attorney might be subject to subtle influences which could be viewed as adversely
                affecting his ability to defend his client in an independent and vigorous manner. It
                might be contended, for example, that the advice and performance of court-appointed
                counsel in such a situation was affected by a subliminal reluctance to attack pleadings
                or other actions and decisions by the prosecution which he may have been personally
                involved with or responsible for. A defendant who has entered a plea of guilty might
                later suspect that his attorney’s advice thereon had been influenced to some degree by a
                subconscious desire to avoid an adversary confrontation with the prosecution as a
                consequence of his previous participation in the case as the prosecuting attorney.” Id.
       The Kester court found that the defendant had not knowingly waived the conflict because the
       court did not admonish the defendant as to the significance of the conflict, and it did not appear
       that the defendant “was actually aware that his counsel had previously appeared on behalf of
       the prosecution in his burglary case.” Id. at 168-69.
¶ 35       Here, unlike in Kester, the court explicitly admonished defendant regarding Moore’s
       former involvement in his case and her employment with Jaquays’s law office. The


                                                    -7-
       admonitions given in the instant case were significantly more detailed than those given in
       Kester.
¶ 36       Also, given the specific facts of this case, the Kester court’s concerns that appointed
       counsel could be reluctant to attack aspects of the State’s case in which he was personally
       involved or advise the defendant to plead guilty due to “a subconscious desire to avoid an
       adversary confrontation with the prosecution as a consequence of his previous participation in
       the case as the prosecuting attorney” (id. at 167-68) do not equally apply. Jaquays had
       represented defendant since the beginning of the case and had always been in an adversarial
       position to the State. Additionally, Jaquays had already challenged the court’s ruling on the
       motion to suppress, which was the principal aspect of the case that Moore had worked on. On
       appeal, defendant had obtained a favorable ruling on the suppression issue (Jackson, 2012 IL
       App (3d) 100693-U, ¶ 53), and the matter was no longer at issue.

¶ 37                                    III. Rule 604(d) Certificate
¶ 38       Defendant argues that this case should be remanded for new postplea proceedings because
       his counsel failed to strictly comply with the certification requirement of Illinois Supreme
       Court Rule 604(d) (eff. Mar. 8, 2016). The version of Rule 604(d) in effect at the time of the
       proceedings provided:
              “The defendant’s attorney shall file with the trial court a certificate stating that the
              attorney has consulted with the defendant either by phone, mail, electronic means or in
              person to ascertain defendant’s contentions of error in the sentence and the entry of the
              plea of guilty, has examined the trial court file and both the report of proceedings of the
              plea of guilty and the report of proceedings in the sentencing hearing, and has made any
              amendments to the motion necessary for adequate presentation of any defects in those
              proceedings.
                                                    ***
                  The certificate of counsel shall be in the following form:
                                                    ***
                  I, _____, attorney for Defendant, certify pursuant to Supreme Court Rule 604(d)
              that:
                      1. I have consulted with the Defendant in person, by mail, by phone or by
                  electronic means to ascertain the defendant’s contentions of error in the entry of the
                  plea of guilty and in the sentence;
                      2. I have examined the trial court file and report of proceedings of the plea of
                  guilty and the report of proceedings in the sentencing hearing; and
                      3. I have made any amendments to the motion necessary for the adequate
                  presentation of any defects in those proceedings.” Id.
¶ 39       The Rule 604(d) certificate filed by counsel in this case stated:
                  “Pursuant to Illinois Supreme Court Rule 604(d), I the undersigned attorney certify
              to the Court the following:
                  1. I have consulted with the defendant X by mail X in person to ascertain
              defendant’s contentions of error in the sentence and the entry of the plea of guilty;



                                                   -8-
                  2. I have examined the trial court file and the report of proceedings of the plea of
              guilty;
                  3. I have made any amendments in the motion necessary for adequate presentation
              of any defects in those proceedings.”
¶ 40      Defendant argues that the Rule 604(d) certificate filed by counsel failed to strictly comply
       with Rule 604(d) because the certificate failed to (1) use the word-for-word language of the
       preprinted certificate contained in the rule and (2) state that counsel had reviewed the report of
       proceedings of defendant’s sentencing hearing. We address each argument in turn.

¶ 41                         A. Failure to Copy Preprinted Certificate Verbatim
¶ 42       Defendant contends that counsel failed to strictly comply with Rule 604(d) because the
       certificate she filed did not use the word-for-word language of the preprinted certificate
       contained in the rule. Defendant argues that the use of the phrase “shall be in the following
       form” in Rule 604(d) indicates that it was mandatory for counsel to use the exact language of
       the preprinted certificate.
¶ 43       We find that failure to track the verbatim language of the preprinted certificate contained in
       Rule 604(d), without more, did not render counsel’s certificate noncompliant. Rule 604(d)
       stated: “The certificate of counsel shall be in the following form ***.” Id. This language was
       somewhat ambiguous because the word “form” can have several meanings. For example,
       “form” can mean (1) “[t]he outer shape, structure, or configuration of something, as
       distinguished from its substance or matter”; (2) “[a] model; a sample; an example”; (3) “[t]he
       customary method of drafting legal documents, usu[ally] with fixed words, phrases, and
       sentences”; or (4) “[a] legal document with blank spaces to be filled in by the drafter.” Black’s
       Law Dictionary (10th ed. 2014).
¶ 44       We believe that the first definition best fits the meaning of the word “form” as used in Rule
       604(d). Stated another way, we believe that the directive “[t]he certificate of counsel shall be in
       the following form” (emphasis added) (Ill. S. Ct. R. 604(d) (eff. Mar. 8, 2016)) meant that the
       certificate shall be in the general format of the preprinted certificate, not that the certificate was
       required to track the word-for-word language of the preprinted certificate. Notably, Rule
       604(d) did not say that “the certificate shall use the following form” or “the certificate shall use
       the following wording verbatim.”
¶ 45       Our interpretation of the version of Rule 604(d) in effect at the time of defendant’s postplea
       proceedings is consistent with the current version of Rule 604(d). The rule has been amended
       such that the phrase “[t]he certificate of counsel shall be in the following form” has been
       removed. See Ill. S. Ct. R. 604(d) (eff. July 1, 2017). Instead, the rule currently states: “The
       certificate of counsel shall be prepared by utilizing, or substantially adopting the appearance
       and content of, the form provided in the Article VI Forms Appendix.” Id. The preprinted
       certificate that was formerly contained in the rule is now contained in an appendix. Id. The
       current version of the rule explicitly gives counsel the option to “substantially adopt[ ]” (id.)
       the preprinted certificate, which indicates that counsel is not required to copy it verbatim. We
       do not believe that the amended version of Rule 604(d) represents a substantive change in the
       rule. Rather, the amendment is consistent with the previous version of the rule.




                                                     -9-
¶ 46                B. Failure to Certify Review of the Transcript of the Sentencing Hearing
¶ 47       Having found that the failure to track the preprinted certificate’s language verbatim did not
       render the certificate noncompliant, we turn to defendant’s claim that the substance of
       counsel’s certificate did not strictly comply with Rule 604(d) because counsel failed to certify
       that she had reviewed the report of proceedings of defendant’s sentencing hearing. Because
       defendant had no sentencing hearing, we find that counsel did not fail to strictly comply with
       the certification requirement of Rule 604(d).
¶ 48       Strict compliance with Rule 604(d) is required. In re H.L., 2015 IL 118529, ¶ 8. “The
       failure to strictly comply with each of the provisions of Rule 604(d) requires ‘remand to the
       circuit court for the filing of a new motion to withdraw guilty plea or to reconsider sentence
       and a new hearing on the motion.’ ” People v. Grice, 371 Ill. App. 3d 813, 815 (2007) (quoting
       People v. Janes, 158 Ill. 2d 27, 33 (1994)).
¶ 49       On the unique facts of this case, we find that counsel strictly complied with the
       requirements of Rule 604(d), despite her failure to certify that she reviewed the report of
       proceedings of the sentencing hearing because there was no sentencing hearing in this case.
       Rather, the parties presented a fully negotiated guilty plea to the court. After admonishing the
       defendant, the court accepted his guilty plea and sentenced him to the agreed-upon sentence.
       The only discussion of defendant’s sentence was contained in the transcript of the guilty plea
       hearing. Thus, by certifying that she had reviewed the report of proceedings of the plea of
       guilty, counsel also certified that she had reviewed the transcript of the court’s discussion of
       defendant’s sentence.
¶ 50       In reaching our holding, we acknowledge that in Grice, the Fourth District held that “in this
       case and henceforth, the certificate itself is all that this court will consider to determine
       compliance with Rule 604(d).” Id. at 816. This rule has been widely followed by other courts.
       See People v. Hobbs, 2015 IL App (4th) 130990, ¶ 38; People v. Willis, 2015 IL App (5th)
130020, ¶ 22; People v. Herrera, 2012 IL App (2d) 110009, ¶ 13. In support of this rule, the
       Grice court reasoned: “ ‘[A] waste of judicial resources occurs when, as a result of an
       attorney’s deficient certificate, an appellate court must scour through the record to determine
       whether that attorney actually complied with Rule 604(d), even though strict compliance with
       that rule’s certification requirements would prevent such waste.’ ” Grice, 371 Ill. App. 3d at
       816 (quoting People v. Dismuke, 355 Ill. App. 3d 606, 609 (2005)).
¶ 51       Here, on the other hand, we do not need to scour the record in search of evidence that
       counsel performed the duties set forth in Rule 604(d), despite failing to so state in her
       certificate. Rather, we look to the record only to note the readily apparent fact that no
       sentencing hearing was held. In this situation, it would be a far greater waste of judicial
       resources to remand this matter to the trial court for counsel to certify that she reviewed a
       transcript that does not exist.

¶ 52                                        CONCLUSION
¶ 53      For the foregoing reasons, the judgment of the trial court is affirmed.

¶ 54      Affirmed.




                                                  - 10 -